Paul R. Verkuil
Administrative Conference of the United States
Jane E. Fountain
University of Massachusetts Amherst

Perspective

Paul R. Verkuil is the tenth chairman of
the Administrative Conference of the United
States. He is a well-known administrative
law teacher and scholar who has coauthored a leading treatise, Administrative
Law and Process, in addition to several
other books and more than 65 articles
on the general topic of public law and
regulation. He is a graduate of the College
of William and Mary and the University of
Virginia Law School and holds a doctor
of judicial science degree from New York
University Law School.
E-mail: pverkuil@acus.gov
Jane E. Fountain is distinguished
professor of political science and public
policy at the University of Massachusetts
Amherst. She directs the National Center
for Digital Government, a research center
based on the campus. Fountain’s research
focuses on public management and
administration, cross-agency collaboration,
and governance in the digital age. She is a
graduate of Harvard and Yale universities
and a fellow of the National Academy of
Public Administration.
E-mail: fountain@polsci.umass.edu

Public Administration Review,
Vol. 74, Iss. 1, pp. 10–11. © 2014 by
The American Society for Public Administration.
DOI: 10.1111/puar.12175.
Published 2014. This article is a
US Government work and is in the public
domain in the USA.

10

The Administrative Conference of the United States:
Recommendations to Advance Cross-Agency
Collaboration under the GPRA Modernization Act

T

he interplay between law and public
administration was perhaps best described
by Woodrow Wilson, who once said that
“[p]ublic administration is detailed and systematic
execution of public law. Every particular application
of general law is an act of administration.” Wilson’s
words still ring true today at the Administrative
Conference of the United States (ACUS), where
principles of public administration and management
are intertwined with the work of ACUS. Accordingly,
readers of Public Administration Review are invited to
learn more about the Administrative Conference and
assist in fulﬁlling its mission. One path to do so may
lie in a recent study conducted by Jane E. Fountain
for ACUS titled “The GPRA Modernization Act of
2010: Examining Constraints to, and Providing Tools
for, Cross-Agency Collaboration” (Fountain 2013).
The Administrative Conference
of the United States
Established by the Administrative Conference Act
in 1964, ACUS is an independent federal agency
dedicated to improving the administrative process
through consensus-driven applied research, providing nonpartisan expert advice, and adopting recommendations for the improvement of federal agency
procedures. Its 101-member body is composed of
senior federal oﬃcials representing more than 200
government agencies and private sector and academic
experts with diverse views and backgrounds.
ACUS was dormant for 15 years, beginning in 1995,
when Congress eliminated its funding. The agency
resumed operations with the conﬁrmation of its tenth
chairman, Paul R. Verkuil, in March 2010. In July of
that year, President Barack Obama appointed ACUS’s
10-member council and called ACUS “a public–private partnership designed to make government work
better.” ACUS is committed to promoting improved
government procedures, including fair and eﬀective dispute resolution and wide public participation
and eﬃciency in the rulemaking process by leveraging interactive technologies and encouraging open

Public Administration Review • January | February 2014

communication with the public. In addition, ACUS’s
mandate includes fostering improvements to the regulatory process by reducing unnecessary litigation and
improving the use of science.
Since its inception, ACUS has made more than
200 recommendations aimed at improving agency
decision making, enhancing judicial oversight of the
administrative process, and making valuable statutory proposals. Since the agency’s revival in 2010,
ACUS has issued more than 20 recommendations,
some of which involve public administration and
management issues, in addition to administrative law
issues. Examples include making recommendations to
improve the use of cost–beneﬁt analysis by independent regulatory agencies, highlighting a number of
innovative practices undertaken by federal agencies in
their use of science in regulatory decision making, and
recommending ways to improve the Social Security
disability beneﬁts adjudication process.
Cross-Agency Collaboration: Constraints
and Tools
Expanding on this growing body of work is an ACUS
recommendation adopted in December 2013 focused
on highlighting tools to help agencies address (real
and perceived) legal barriers to cross-agency collaboration under the Government Performance and Results
Act (GPRA) Modernization Act of 2010 and encouraging agency attorneys and other agency staﬀ to aid
such collaboration. The underlying study for this
recommendation examines institutional, legal, and
managerial challenges to collaboration across agencies
in the federal government and with their partners in
state and local governments. For example, among the
case studies is an examination of veteran homelessness,
where collaboration across an array of federal, state,
and local agencies, in addition to their nonproﬁt and
private partners, is essential for reducing homelessness
among the nation’s veterans and their families.
Cross-agency collaboration holds promise as a powerful lever for performance improvement reform in

government. Greater interagency coordination within the federal
government and intergovernmentally is increasingly viewed as essential to meeting complex policy challenges, wicked problems, that lie
inherently across agency boundaries and jurisdictions. Streamlining
through some carefully framed cross-agency initiatives is a means
to increase eﬃciency, eﬀectiveness, and accountability by reducing
unnecessary overlap, redundancy, and fragmentation. The important
and extensive amendments to the Government Performance and
Results Act of 1993, enacted in the GPRA Modernization Act of
2010, require by statute that the Executive Oﬃce of the President
and federal agencies establish cross-agency performance goals. The
legislation details a set of directives toward their advancement, use,
review, and measurement. While the law is federal, the importance
of cross-agency collaboration extends across all levels of government as public administrators seek to gain eﬃciencies, eﬀectiveness, and partnerships to solve intractable and complex policy
challenges. For example, in another case study, the Partnership for
Sustainable Communities—a collaboration among the Departments
of Transportation and Housing and Urban Development and the
Environmental Protection Agency—works closely with state, local,
nonproﬁt, and private counterparts to develop aﬀordable housing
and transportation sustainably.
The study introduced here focuses on a series of institutional challenges to cross-agency coordination. Moreover, it examines the use

of various tools—new practices, legal and administrative vehicles,
technologies, and other devices—by government oﬃcials and career
civil servants to overcome and work within these challenges to collaborate across boundaries. The study sketches recommendations to
encourage wider use of such tools to advance cross-agency collaboration in federal agencies. The broader implications extend to state
and local governments as well.
We hope that, as a PAR reader, you will take time to learn about
this ACUS study and recommendation and how it may be relevant
to the important work being done by public administrators and
managers at federal agencies, as well as in state and local governments, where federal policies ultimately are implemented. We also
hope that your interest and involvement in ACUS will not end
there. ACUS welcomes public participation on any of its projects,
all varied but all aimed at improving the administrative process.
Learn more about ACUS’s work and events by visiting http://www.
acus.gov.
Reference
Fountain, Jane E. 2013. The GPRA Modernization Act of 2010: Examining
Constraints to, and Providing Tools for, Cross-Agency Collaboration. Report
for the Administrative Conference of the United States, December 2. http://
www.acus.gov/report/gpra-modernization-act-2010-examining-constraints-andproviding-tools-cross-agency [accessed December 3, 2013].

Public Administration Review wants you to be the ﬁrst to know about
upcoming research in public administration.
Sign up to receive content alerts of recently released articles by going to
http://onlinelibrary.wiley.com/journal/10.1111/(ISSN)1540-6210.

ACUS: Recommendations to Advance Cross-Agency Collaboration under the GPRA Modernization Act 11

